Citation Nr: 1016702	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-117 91	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellar tendonitis.

2.  Entitlement to an initial compensable rating for 
vasomotor rhinitis.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 2001 to October 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a recent decision by the Court of Appeals for Veterans 
Claims (Court) held, inter alia, that once a Veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2009) that an informal claim "identify the benefit sought" 
has been satisfied, and VA must consider whether the claimant 
is entitled to a total disability rating for compensation on 
the basis of individual unemployability (TDIU) rating. See 
Rice v. Shinseki, 22 Vet. App. 447, 451 (2009). 
In this case, the Veteran has indicated that he had to quit 
jobs because of his left knee and his rhinitis disability.  
Therefore, a claim of unemployability is reasonably inferred 
in the record and the issues are as set forth on the title 
page of this decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability is manifested by complaints of pain and 
popping; objectively, extension is limited to no worse than 8 
degrees and flexion limited to no worse than 133 degrees, 
with no additional functional limitation on repetition and 
with no instability.  

2.  Throughout the rating period on appeal, the Veteran's 
vasomotor rhinitis is characterized by minimal symptoms.  
There was no evidence of obstruction greater than 50 percent 
on both sides, or of complete obstruction on one side, and 
there is no showing of polyps.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5024, 5260, 
5261(2009).

2.  The criteria for an initial compensable rating for 
vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.97, Diagnostic Code 6522 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a letter dated 
February 2008, prior to the date of the issuance of the 
appealed rating decision.

The Board further notes that, in the February 2008 letter, as 
well as in an August 2008 letter, the Veteran was notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Hence, no additional development is required 
regarding the duty to assist.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected left knee patellar 
tendonitis and his service-connected vasomotor rhinitis 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  



I.  Entitlement to an initial rating in excess of 10 percent 
for patellar tendonitis of the left knee.

Throughout the rating period on appeal, the Veteran is 
evaluated at 10 percent for patellar tendonitis of the left 
knee under 38 C.F.R. § 4.71a , Diagnostic Code 5024 for 
tenosynovitis.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5024 provides that diseases under this 
diagnostic code will be rated on limitation of motion of the 
affected parts.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, a 10 percent rating is warranted for flexion limited to 
45 degrees, a 20 percent rating is warranted for flexion 
limited to 30 degrees and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  Additionally, Diagnostic 
Code 5261, for leg extension affords a 10 percent rating for 
extension limited to 10 degrees.  A 20 percent rating applies 
for extension limited to 15 degrees.

In this case, the objective evidence does not demonstrate 
range of motion results commensurate with a higher rating 
under either Diagnostic Code 5260 or 5261.  
Indeed, upon VA examination in February 2008, the Veteran had 
active extension to 0 degrees, and passive extension to 8 
degrees with pain.  Flexion was to 142 degrees with no pain.  
Flexion was limited to 133 degrees following repetitive 
motion with no additional limitation by pain, fatigue, 
weakness or lack of endurance.  A VA clinical report dated in 
January 2009 showed that left knee range of motion was from 0 
to 135 degrees.  Finally, upon VA examination in November 
2009, range of motion testing revealed extension to 0 degrees 
and flexion to 140 degrees with complaints of pain from 125 
to 140 degrees on each of three repetitions.  There was no 
further limitation of motion during flares, and there was no 
evidence of fatigability, weakness, or incoordination with 
repetitive range of motion testing.  

Again, the range of motion findings detailed above do not 
reveal a disability picture more nearly approximating the 
criteria for a rating in excess of 10 percent for either 
limitation of flexion or extension.  Moreover, in reaching 
this conclusion, the Board has appropriately considered 
additional functional limitation due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Veteran 
complained of left knee pain and stiffness at the February 
2008 VA examination, and reported twice daily flare-ups 
precipitated by excessive activity, and lasting from minutes 
to hours.  Such flare-ups caused moderate to severe 
additional limitation of motion and moderate to severe 
functional impairment.  However, the Veteran stated that he 
did not currently take medication to treat his left knee, nor 
did he use crutches, braces, canes, corrective shoes, or 
other assistive devices.  At his later VA examination in 
November 2009, he again complained of pain and stiffness of 
the left knee, and stated that he wore a self-prescribed knee 
brace.  

While acknowledging the complaints of left knee pain and 
stiffness, the objective record fails to show that such pain 
has resulted in additional functional limitation such as to 
enable a finding that the disability picture more nearly 
approximates the next-higher rating for either flexion or 
extension.  Indeed, the examiners in both February 2008 and 
November 2009 expressly indicated that there was no 
additional loss of motion with repetitive motion due to pain, 
fatigue, weakness or lack of endurance.  Additionally, the 
examiner in November 2009 noted that there was no further 
limitation of motion during flares, and there was no evidence 
of fatigability, weakness, or incoordination with repetitive 
range of motion testing.  While the Veteran is competent to 
state that he experiences additional loss of left knee 
function during flare-ups, the findings of the VA examiner, 
based on objective testing, are found to be more persuasive 
on this point.

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of both flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply 
for arthritis and instability of the knee.  Specifically, the 
VA General Counsel has held that, when x- ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in at least noncompensable limitation 
of motion. See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here.  Indeed, x-rays taken in conjunction with the 
February 2008 and November 2009 VA examinations both showed 
normal findings of the left knee.  Thus, absent x-ray 
evidence of arthritis, there is no basis for assignment of a 
separate rating pursuant to  
VAOPGCPREC 23-97 or VAOPCGPREC 9-98.  The Board recognizes 
the Veteran's complaints with respect to left knee 
instability, but this is not a component of the rating 
criteria for his service-connected disability, which, as 
explained above, is predicated on limitation of motion.  
Again, a separate rating for instability cannot be awarded 
here as there is no x-ray evidence of arthritis.

In conclusion, the evidence fails to support a rating in 
excess of 10 percent for 
the Veteran's service-connected left knee disability.  
Moreover, there is similarly no basis for assignment of any 
separate evaluation based on instability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Entitlement to an initial compensable rating for 
vasomotor rhinitis.

Throughout the rating period on appeal, the Veteran is in 
receipt of a noncompensable rating for his vasomotor rhinitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for vasomotor rhinitis without polyps, but with a greater 
than 50 percent obstruction of the nasal passage on both 
sides or a complete obstruction on one side.  A 30 percent 
rating is warranted for vasomotor rhinitis with polyps.  

In this case, the Veteran was afforded a VA examination for 
rhinitis in February 2008.  Examination revealed a nasal 
septum somewhat irregular but not obstructive.  The 
turbinates were of normal size and the nasal mucosa was 
unremarkable.  There were no polyps or pus seen.  Examination 
of the oropharynx was within the normal limits with no 
evidence of post nasal drainage.  There was no evidence of 
current sinusitis.  The examiner noted that the Veteran 
currently had minimal symptoms and was not taking medications 
for his symptoms.  The examiner provided a diagnosis of 
vasomotor rhinitis.

A June 2009 record noted complaints of nasal congestion for 
the past four years that was especially severe in the 
morning.  Hypertrophic, inferior turbinates and a septal spur 
projecting to the left posteriorly were noted.  An August 
2009 consultation report indicated that the Veteran had a 
moderate nasal obstruction bilaterally with no purulence or 
polyps noted.  There was no evidence of post nasal drainage.  
Diagnoses of nasal obstruction secondary to deviated septum 
and hypertrophic inferior turbinates as well as elements of 
allergic rhinitis were provided.  The physician recommended 
that the Veteran take Claritin daily and use Nasalide spray.  
A nasospetoplasty and bilateral inferior turbinoplasty were 
recommended.  

The Veteran was afforded another VA examination for his 
vasomotor rhinitis in November 2009.  The examiner noted that 
there was no history of hospitalizations, neoplasms, 
osteomyelitis, or sinusitis.  There were no current rhinitis 
symptoms and no current breathing difficulties.  Review of 
the records also showed no use of antibiotics, or 
incapacitating or prostrating episodes.  Physical examination 
noted no signs of nasal polyps or nasal obstruction.  
Additionally there was no evidence of permanent hypertrophy 
of turbinates from bacterial rhinitis, rhinoscleroma, tissue 
loss, deformity or scarring of the nose, Wegener's 
granulomatosis or granulomatous infection.  The examiner 
provided a diagnosis of a deviated septum and occasional 
rhinitis with an associated diagnosis of allergic rhinitis.  
There were no significant effects on employment noted.  

A November 2009 addendum indicated that the Veteran had no 
complaints of an obstructed airway due to his deviated 
septum, and the examiner noted a 0 percent obstruction.  
Rather, the examiner stated the Veteran had episodic allergic 
rhinitis that was well controlled with medication.  

Based on the pertinent evidence, as detailed above, the 
record fails to support a compensable rating for the 
Veteran's service-connected rhinitis.  Again, there is no 
showing of nasal polyps and the Veteran does not have 
obstruction of greater than 50 percent of the nasal passage 
on both sides or a complete obstruction on one side.  There 
are no other diagnostic codes for consideration here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Extraschedular consideration.

In light of the Board's remand to develop a TDIU claim, a 
determination as to the propriety of referral for 
Extraschedular review will be deferred at this time.


ORDER

An initial rating in excess of 10 percent for patellar 
tendonitis of the left knee is denied.

An initial compensable rating for vasomotor rhinitis is 
denied. 


REMAND

A TDIU claim is considered to be a component of the instant 
appeal.  Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  To 
date, the Veteran has not received notice on how to 
substantiate such a claim and an opinion has not been 
elicited on the question of TDIU.  These actions must be 
accomplished before appellate review may proceed on this 
issue.


					(CONTINUED ON THE NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU.  Such notice should also include 
the provisions of 38 C.F.R. § 3.321, 
concerning extraschedular evaluation. 

2. The Veteran's claim folder should be 
forwarded to an appropriate VA 
examiner(s) for review.  Following such 
review, the examiner(s) is/are asked to 
state whether it is at least as likely as 
not that the Veteran's service-connected 
disabilities, which include left knee 
patellar tendonitis, vasomotor rhinitis, 
and sinus headaches alone, without 
reference to any non- service connected 
disabilities, render him unable to secure 
and follow a substantially gainful 
occupation.  A rationale for all opinions 
should be provided.  If the examiner(s) 
cannot respond without resorting to 
speculation, it should be explained why a 
response would be speculative.

3.  If the above action results in a 
opinion that the Veteran is unemployable 
due to his service-connected disabilities 
and a TDIU claim continues to be denied 
because the Veteran fails to meet the 
percentage thresholds under 38 C.F.R. 
§ 4.16(a), then refer the claim to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration.  A copy of the Directors 
decision must be added to the Veteran.  

4. When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, 
this case should again be reviewed by the 
RO on the basis of the additional 
evidence. If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


____________________________________________
ERIC S. LEBOFF
 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


